STUCKY, Judge
(concurring in the result): I affirm my dissenting vote in United States v. Sweeney, 70 M.J. 296, 306-13 (C.A.A.F. 2011) (Baker, J., joined by Stucky, J., concurring in part and dissenting in part). The drug testing report at issue in this case was the third report. It was created pursuant to a follow-up urinalysis test after the accused had previously tested positive. It is not entirely clear whether this fact would change the primary purpose of the third test or the statements made pursuant thereto. Given this difference, and because this Court is not otherwise considering its significance, I agree that setting aside the United States Air Force Court of Criminal Appeals’ decision and remanding the case is the most appropriate action.